Porter, J.
(dissenting) : I am unable to concur in the foregoing opinion. In the first provision of the will above quoted Mrs. Hurst is given an absolute interest, in clear and positive terms, and the money is directed to be paid to her. In the same paragraph the testator’s intention is declared to be “so that each [child] shall receive an equal share and portion.” The subsequent provision that her share is to be controlled and invested by the executors “for the sole use, benefit and support of my said daughter and her children, during her lifetime,” and that in case of her death prior to her husband’s .death such share is to be held for the sole use and benefit of her husband and children, with remainder over to the children upon the death of her husband, is repugnant to the absolute bequest of the money to Mrs. Hurst by the former provision. The first gives an absolute interest with an uncontrolled power of disposition in the legatee; the second gives a life-estate, not in the whole, but in an indefinite and uncertain portion thereof. What part of the income the executors shall pay to Mrs. Hurst and what part to each of her nine children is left to conjecture. Is she entitled to a child’s portion, one-tenth, or to one-half of this income?
In McNutt v. McComb, 61 Kan. 25, 58 Pac. 965, the first provision of the will bequeathed to the wife all the testator’s estate, and a subsequent provision containing a direction inconsistent with the absolute interest was held void.
I am unable to see wherein the power of disposition by the first provision here is any the less uncontrolled than if an estate in fee simple in real estate had been devised by the first clause. Both provisions cannot stand, and one must yield to the other. The law favors the vesting of estates; and the rule that the intention must be gathered from the four corners of the will is of no importance when the testator has expressed two inconsistent and repugnant intentions. The opinion upholds an abortive attempt by a subsequent repug*765nant clause to limit and control an absolute estate already granted.
None of the testimony objected to was competent for any purpose. Much of it was introduced for the purpose of showing that Mrs. Hurst and her husband had not been as successful and prosperous as the other heirs and had been assisted by the testator. The will expressly enumerates the various amounts advanced to each heir and charges the heirs with the amounts respectively. The other testimony was hearsay. As there is no ambiguity in the will which testimony in reference to the circumstances of the parties or the state of the testator’s mind could dispel or explain, the objections should have been sustained.